            Case 1:19-cv-01990-JPO Document 1 Filed 03/02/19 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JULIE DERMANSKY,

                                Plaintiff,                    Docket No. 1:19-cv-1990

        - against -                                           JURY TRIAL DEMANDED

 NBCUNIVERSAL MEDIA, LLC

                                Defendant.


                                          COMPLAINT

       Plaintiff Julie Dermansky (“Dermansky” or “Plaintiff”) by and through her undersigned

counsel, as and for her Complaint against Defendant NBCUniversal Media, LLC (“NBC” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of Betty Osceola, a

member of the Miccosukee tribe and Panther clan on an airboat in the Everglades, owned and

registered by Dermansky, a professional photographer. Accordingly, Dermansky seeks monetary

relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:19-cv-01990-JPO Document 1 Filed 03/02/19 Page 2 of 6



       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                           PARTIES

       5.      Dermansky is a professional photographer in the business of licensing her

photographs to online and print media for a fee having a usual place of business at 2357 Cours

Carson Street, Mandeville, LA 70448.

       6.      Upon information and belief, NBC is a foreign limited liability company duly

organized and existing under the laws of the State of Delaware, with a place of business at 30

Rockefeller Plaza, New York, New York 10112. Upon information and belief NBC is registered

with the New York Department of State Division of Corporations to do business in the State of

New York. At all times material, hereto, NBC has owned and operated a website at the URL:

www.NBCMiami.com (the “Website”) and has owned and operated a TV station under the call

letters WTVJ (the “TV Station”).

                                   STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Dermansky photographed Betty Osceola, a member of the Miccosukee tribe and

Panther clan on an airboat in the Everglades (the “Photograph”). A true and correct copy of the

Photograph is attached hereto as Exhibit A.

       8.      Dermansky published the Photograph on her website:

https://juliedermansky.photoshelter.com/image/I0000T3s0yE0AwTY. which has a credit to

herself besides the Photograph. See Exhibit B.
            Case 1:19-cv-01990-JPO Document 1 Filed 03/02/19 Page 3 of 6



       9.      Dermansky is the author of the Photograph and has at all times been the sole

owner of all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-102-611.

       B.      Defendant’s Infringing Activities

       11.     NBC ran the Photograph on the TV Station. See Exhibit C.

       12.     NBC ran an article on the Website entitled Grandmother of Newborn Taken by

Miccosukee Cops Alleges Abuse by Father. See:

https://www.nbcmiami.com/news/local/Grandmother-of-Newborn-Taken-by-Miccosukee-Cops-

Alleges-Abuse-by-Father-477777103.html. The article featured the Photograph from the TV

Station. A screenshot of the Photograph on the article is attached hereto as Exhibit D.

       13.     NBC did not license the Photograph from Plaintiff for its article, nor did NBC

have Plaintiff’s permission or consent to publish the Photograph on its Website or TV Station.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       14.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-13 above.

       15.     NBC infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. NBC is not, and has never been, licensed or

otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

       16.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.
              Case 1:19-cv-01990-JPO Document 1 Filed 03/02/19 Page 4 of 6



          17.    Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          18.    As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

          19.    Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-19 above.

          20.    Upon information and belief, in its article on the Website and TV Station,

Defendant copied the Photograph from Dermansky’s website which contained a credit besides

the Photograph stating, “Julie Dermansky” and placed it on its Website and TV Station without

her credit.

          21.    Upon information and belief, NBC intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photograph.

          22.    The conduct of NBC violates 17 U.S.C. § 1202(b).

          23.    Upon information and belief, NBC’s falsification, removal and/or alteration of the

aforementioned copyright management information was made without the knowledge or consent

of Plaintiff.

          24.    Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by NBC intentionally, knowingly and with the

intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the
            Case 1:19-cv-01990-JPO Document 1 Filed 03/02/19 Page 5 of 6



Photograph. NBC also knew, or should have known, that such falsification, alteration and/or

removal of said copyright management information would induce, enable, facilitate, or conceal

their infringement of Plaintiff’s copyright in the Photograph.

       25.     As a result of the wrongful conduct of NBC as alleged herein, Plaintiff is entitled

to recover from NBC the damages, that he sustained and will sustain, and any gains, profits and

advantages obtained by NBC because of their violations of 17 U.S.C. § 1202, including

attorney’s fees and costs.

       26.     Alternatively, Plaintiff may elect to recover from NBC statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant NBC be adjudged to have infringed upon Plaintiff’s copyrights in

               the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant NPG be adjudged to have falsified, removed and/or altered

               copyright management information in violation of 17 U.S.C. § 1202.

       3.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

               a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

               kind attributable to Defendant’s falsification, removal and/or alteration of

               copyright management information; or b) alternatively, statutory damages of at
            Case 1:19-cv-01990-JPO Document 1 Filed 03/02/19 Page 6 of 6



               least $2,500 and up to $ 25,000 for each instance of false copyright management

               information and/or removal or alteration of copyright management information

               committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       6.      That Plaintiff be awarded her costs, expenses and attorneys’ fees pursuant to

               17 U.S.C. § 1203(b);

       7.      That Plaintiff be awarded punitive damages for copyright infringement;

       8.      That Plaintiff be awarded attorney’s fees and costs;

       9.      That Plaintiff be awarded pre-judgment interest; and

       10.     Such other and further relief as the Court may deem just and proper.


                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       March 2, 2019
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                             Richard Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, New York 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                                                          Attorneys for Plaintiff Julie Dermansky
